Dismissed and Memorandum Opinion filed November 29, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00985-CR
                                     ____________

                       JOHNNY JOE SALAZAR, JR., Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 183rd District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1285000


                             MEMORANDUM OPINION

       Appellant entered a guilty plea to burglary of a habitation with the intent to commit
theft. In accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on June 17, 2011, to confinement for three years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a pro
se notice of appeal. The trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). On
August 18, 2011, this court dismissed the appeal.

      On October 24, 2011, appellant filed another pro se notice of appeal from the same
judgment of conviction. Not only is there no right to appeal this conviction based on the
plea bargain agreement with the State, but appellant’s new notice of appeal is untimely to
perfect an appeal from the June 17, 2011, judgment.

      A defendant’s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). A notice of appeal in compliance with the requirements of Rule 26 is essential
to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998). If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal. Id. Under those circumstances the court
can take no action other than to dismiss the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2